Appeal by defendant from two judgments of a city magistrate, holding a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting it of two violations of General Business Law, section 385, subdivision 1, in that it affixed tags with the legend “ All New Material — Goose Down ” to the bags of certain filling material, when the contents of the bags were merely 44% goose down in one ease and 70% in the other, and fining the defendant $400 in one ease and $250 in the other. Judgments unanimously affirmed. No opinion. Present —• Close, P. J., Hagarty, Carswell, Johnston and Aldrich, JJ.